Citation Nr: 9927389	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  92-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Whether a timely substantive appeal was filed with 
respect to an August 7, 1995 RO rating decision which denied 
the veteran's claims for entitlement to service connection 
for alcoholism as secondary to service connected PTSD and to 
a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 to December 
1953.  In November 1987, service connection for PTSD was 
granted and a 10 percent rating was assigned.  In a November 
1990 rating decision, a 30 percent rating for PTSD was 
assigned.  This appeal arises from an April 1991 rating 
decision of the Chicago, Illinois Regional Office (RO), which 
denied an increased rating for PTSD.  

In March 1994, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.  The 
case was subsequently transferred in May 1994 to the St. 
Louis, Missouri RO, which is currently handling the appeal.  
In May 1996 and May 1997, the Board remanded the case to the 
RO for additional development.  This appeal also arises from 
a November 1998 decision of the RO, which determined that a 
substantive appeal was not timely filed with respect to an 
August 7, 1995 RO rating decision denying the veteran's 
claims for entitlement to service connection for alcoholism 
as secondary to service connected PTSD and to a total 
disability rating based on individual unemployability.  


REMAND

In the May 1997 remand, the Board directed the RO to afford 
the veteran a VA examination in psychiatry to assess the 
current nature and severity of his PTSD.  The record shows 
that a VA examination was scheduled for April 1998 but that 
the veteran failed to report to the examination.  There is no 
indication in the record whether the veteran was properly 
notified of the scheduled examination.  In April 1998, the RO 
attempted without success to contact the veteran by telephone 
to determine whether he would be willing to report to another 
examination.  Thereafter in April 1998, the RO sent the 
veteran a letter requesting him to indicate whether he would 
be willing to report for an examination.  This letter was 
sent to what the RO believed was an updated address of the 
veteran in Moberly, Missouri.  (Previous letters were sent to 
the veteran in Higbee, Missouri.)  The veteran did not 
respond to the RO's April 1998 letter.  Nevertheless, it 
appears that the RO may not have sent its most recent letters 
to the veteran's correct address.  Of record is a Direct 
Deposit sign-up form, dated in February 1998, in which the 
veteran indicated that his address was 935 S. 3rd St., 
Monmouth, Illinois  61462.  The RO had apparently noted this 
change of address in February 1998 but failed to direct all 
correspondence to the new address.   

Therefore, to ensure that the veteran has been accorded his 
full due process rights, he should be provided another 
opportunity to appear for a VA examination for the purpose of 
determining the severity of his service connected PTSD.  
Prior to the VA examination, the veteran should be requested 
to furnish the names and addresses of all health care 
providers where he has received recent treatment for PTSD, 
because it is not clear whether he ever received the RO's 
previous request for the same.  

As to the issue of whether a timely substantive appeal was 
filed with respect to an August 7, 1995 RO rating decision 
which denied the veteran's claims for entitlement to service 
connection for alcoholism as secondary to service connected 
PTSD and to a total disability rating based on individual 
unemployability, the RO should reissue to the veteran's 
current address the November 1998 Supplemental Statement of 
the Case (SSOC) which decided this issue.  The SSOC was 
issued to an apparently old address, and it is not clear 
whether the veteran ever received it.  Thereafter, he should 
be given an opportunity to make any additional comments on 
the timeliness issue before the Board considers it on 
appellate review.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran at 
his current address at 935 S. 3rd St., 
Monmouth, Illinois  61462, and obtain the 
names and addresses of all health care 
providers where he has received treatment 
for PTSD since the most recent VA 
examination in April 1995.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's PTSD since his 
most recent VA examination, which have 
not already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service connected PTSD.  
The examiner must review the claims 
folder in conjunction with the 
examination.  The examiner should also 
review the rating criteria for mental 
disorders, to include the criteria for 
rating psychiatric disabilities that 
became effective on November 7, 1996, as 
well as those in effect prior to that 
date.  Psychological testing should be 
performed, only if deemed necessary.  The 
examiner should be asked to obtain a work 
history from the veteran, to include time 
lost from gainful employment due to the 
service connected disability, and should 
inquire as to what type of recreational 
or vocational rehabilitation therapy the 
veteran has received.  The examiner 
should report the findings consistent 
with the revised regulatory criteria and 
specify which symptoms are attributable 
solely to PTSD.  If the examiner is 
unable to disassociate the symptoms of 
the veteran's nonservice connected 
alcohol dependence from his PTSD, it 
should be so stated for the record.  The 
examiner should also provide a full 
multi-axial evaluation, to include the 
assigning of a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale.  It is imperative that the 
examiner include an explanation of what 
the assigned score represents.  Finally, 
the examiner should render an opinion as 
to the degree of social and industrial 
inadaptability due to the service 
connected PTSD and whether gainful 
employment is precluded due to PTSD.  All 
clinical findings and opinions should be 
set forth in detail in the examination 
report.  

3.  The RO should send the veteran a copy 
of the Supplemental Statement of the 
Case, initially issued to him in November 
1998, at his current address at 935 S. 
3rd St., Monmouth, Illinois  61462.  He 
should be provided a reasonable 
opportunity to respond thereto.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's increased rating claim.  If 
the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



